DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 23, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a turbocharger comprising: a turbine housing that accommodates a turbine wheel; a compressor housing that accommodates a compressor wheel; a bearing housing that connects the turbine housing and the compressor housing to each other; a tubular floating bearing inserted into the bearing housing; and a shaft that connects the turbine wheel and the compressor wheel to each other, the shaft being inserted into the floating bearing, wherein the shaft is rotatable relative to the floating bearing, the floating bearing and the shaft are configured to permit oil to be drawn into a gap between an inner circumferential surface of the floating bearing and an outer circumferential surface of the shaft. the shaft includes a shaft body having an axially central portion inserted into the floating bearing and opposite axial ends protruding from the floating bearing, and an annular slinger protruding outward in a radial direction from an outer circumferential surface of at least one of the opposite axial ends of the shaft body, the bearing housing defines an oil discharge space surrounding the slinger externally in the radial direction and an oil discharge port connecting the oil discharge space to an outside of the bearing housing, and -2-Application No. 16/563,010 the bearing housing includes a guide wall protruding from an inner wall surface of the oil discharge space, the guide wall being configured to guide oil in the oil discharge space toward the oil discharge port, and the guide wall includes a surface that extends to intersect a circumferential direction with respect to a central axis of the shaft, the surface being arranged to face a direction opposite to a rotation direction of the shaft to obstruct a flow of the oil that is dispersed from the slinger and toward a leading side in the rotation direction of the shaft. The closest prior art reference, Shibui et al. teaches a similar turbocharger, but differs in the guide wall as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747